DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered. Claims 1, 3-5, 8-13, and 15-20 are pending. Claims 8-13 and 15-20 remain withdrawn from consideration.
Response to Arguments
Applicant’s arguments filed 12/29/2021 with respect to amended claim 1 have been fully considered and are persuasive. Examiner agrees Weiner’s working channel of 30 can no longer be interpreted as the lumen as recited in amended claim 1, since amended claim 1 now requires the lumen to be “non-working.” Therefore, the previous rejection has been withdrawn and a new rejection has been set forth below.
Applicant's arguments filed 12/29/2021 with respect to the combination of Weiner and Makower have been fully considered but they are not persuasive. Applicant argues that for a valid combination to exist, a person of ordinary skill must have reason to reach the claimed invention without relying on impermissible hindsight reasoning without gleaning on Applicant’s facts to reach the claimed invention. However, it is the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At the time the application was filed, the applicant failed to disclose a “non-working lumen.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US Pub. No. 2015/0057681) and Makower et al. (US Pub. No. 2010/0076269).
Regarding claim 1, Weiner discloses a rail system (for example, see Figure 3) comprising a rail line (30) including a non-working lumen (since applicant only discloses a lumen through which gas, contrast, or balloon expanding media is delivered, this 


    PNG
    media_image1.png
    403
    642
    media_image1.png
    Greyscale


Weiner fails to disclose whether the rail line is rigid. Makower et al. also discloses a rail system (for example, see Figure 6) comprising a rail line (368) including a balloon catheter having an inflatable balloon (366). Makower teaches the rail line (368) is rigid (for example, see paragraph 73) in order to allow the device to be advanced through a patient without having to utilize a longer guiding device (for example, see paragraph 74). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed Weiner’s rail line to be rigid as taught by Makower. Doing so would enable the rail line to be advanced through a patient without the need for a longer guiding element in the event access to a particular deployment site within the patient exceeds the length of the guiding element utilized. It is noted that Weiner discloses the rail line (30) may be deployed through an outer 
The intended use recited in the preamble (“for transjugular intrahepatic portosystemic shunt procedures”) has been considered but deemed not to impose any structural differences between the claimed invention and Weiner’s modified device. Weiner’s modified device is structured as claimed and thus is capable of being used for transjugular intrahepatic portosystemic shunt procedures if so desired.
Regarding claim 3, Weiner as modified discloses the balloon catheter is configured for executing wedge venography by discharging at least one of a gas and contrast through the [non-working] lumen (the inflation lumen) of the rail guide (30) while the balloon (32) of the balloon catheter is inflated (for example, a user may utilize a syringe to inject a gas or contrast through the inflation lumen of 30 while the balloon 32 is inflated, thus the rail line is configured for executing wedge venography by the process claimed). 
Regarding claim 5, Weiner as modified discloses the rail line (30) includes one or more hooks (46) for anchoring the rail line (30) to surrounding tissue (for example, see Figure 3 and the illustration above).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weiner and Makower et al. as applied to claim 1 above, and further in view of Hoem et al. (US Pub. No. 2011/0295301).
Weiner as modified discloses the claimed invention except for the balloon catheter being configured for measuring pressure at a tip of the balloon catheter while the balloon of the balloon catheter is inflated. Hoem also discloses a balloon catheter (120). Hoem teaches the balloon catheter being configured for measuring pressure at a tip of the balloon catheter while the balloon of the balloon catheter is inflated (the pressure in the entire balloon is monitored) in order to provide a safety feature to protect from over pressurizing the balloon (for example, see paragraph 45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Weiner’s balloon catheter such that it is configured for measuring pressure at a tip of the balloon catheter while the balloon of the balloon catheter is inflated as taught by Hoem. Doing so would enable the user to monitor the pressure so as to prevent overinflating the balloon, in turn, preventing inadvertent damage to the lumen or tissue into which the balloon catheter is inflated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 27, 2022